Order filed October 27, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00044-CV
                                    ____________

                    IN THE INTEREST OF G.M., A CHILD


                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-13128

                                     ORDER

      Appellant D.H.’s brief was due October 15, 2020. No brief or motion to
extend time has been filed. Unless appellant files a brief with this court on or before
November 16, 2020, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.